Citation Nr: 1419369	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  13-04 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlment to service connection for a tumor in the ear.

2. Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from June 1954 to June 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the Board at a March 2014 hearing at the RO.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased initial evaluation for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the March 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for a tumor in the ear.





CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for a tumor in the ear.  38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).  At the March 2014 Board hearing, the appellant stated he wished to withdraw his appeal of the issue of entitlement to service connection for a tumor in the ear.  As such, the appellant has withdrawn the issue of entitlement to service connection for a tumor in the ear.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal is dismissed.


ORDER

The appeal of entitlement to service connection for a tumor in the ear is dismissed.


REMAND

A June 2010 rating decision granted entitlement to service connection for bilateral hearing loss with an evaluation of 10 percent.  In September 2010, the Veteran filed a notice of disagreement (NOD) indicating his disagreement with the June 2010 rating decision.  The Veteran specifically indicated his other claim for service connection for a tumor in the ear; however, he said he disagreed with the June 2010 decision which would include bilateral hearing loss.  The proper course of action when a timely NOD has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2013).  The Veteran will then have the opportunity to file a substantive appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a statement of the case with respect to the issue of entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


